Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00725-CV

                                 David Allan EDWARDS,
                                        Appellant

                                             v.

                                Gerald B. PHILLIPS, M.D.,
                                          Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                            Trial Court No. 12-02-0185-CVA-A
                         Honorable Thomas F. Lee, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that no costs be assessed against appellant David Allan Edwards because he is
indigent.

       SIGNED April 29, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice